Citation Nr: 1505007	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a low back disability.  \

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that declined to reopen the Veteran' claim.

The Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  


FINDINGS OF FACT

1.  Service connection for a low back disability was initially denied in a March 1980 rating decision on the basis that the Veteran's in-service back pain was a manifestation of a congenital disability and therefore not related to service.  The Veteran did not appeal this decision.  

2.  Evidence submitted since the March 1980 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.


CONCLUSIONS OF LAW

1.  The March 1980 RO decision, which denied the Veteran's claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  The criteria for reopening the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran first sought service connection for a low back disability in a February 1980 claim.  The RO denied this claim in a March 1980 rating decision, finding that the Veteran's in-service back pain was related to a congenital defect that could not be service-connected.  

The Veteran did not file a notice of disagreement with the March 1980 rating decision, and no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the March 1980 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Here, much in the way of new evidence has been submitted since the Veteran's previous denial.  Of most importance, the Veteran submitted competent opinions establishing that it is not clear whether the Veteran's particular disability is congenital or whether it could arise from trauma.

For instance, in a January 2013 letter, M.B.W., MD, wrote that "there is no way of knowing whether the cause of his back pain was congenital or if he suffered his injury in the line of duty."  In a separate January 2013 letter, J.C.M., MD, wrote that the medical literature is not clear as to whether spondylolisthesis is a congenital disability or whether it can relate to trauma.  

None of this evidence was previously considered by agency decision makers; it is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating his claim for service connection.  The Board concludes that reopening the Veteran's claim for service connection is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for a low back disability is reopened; to this limited extent, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection, the Board must now determine whether service connection is warranted.  There is not, however, sufficient information to answer this question.

Notably, when the Veteran was first seen in service for his complaints of back pain, his treatment providers determined that he suffered from congenital spondylosis.  A subsequent March 1980 VA examination conducted in conjunction with his earlier application for benefits similarly found that the Veteran's disability was congenital.

For two reasons, this is problematic.  First, the newly submitted opinions from the Veteran's private doctors question whether the Veteran's condition is congenital at all.  Second, even if his disability is considered congenital, that label alone is not enough to bar service connection.  Indeed, if a congenital or developmental defect is subject to a superimposed disease or injury during service, service connection will be granted for any resultant additional disability.  VAOPGCPREC 82-90 (July 1990) at p.3.  Moreover, "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  A defect is not subject to the presumption of soundness, while a disease is so.  Id.  See also 38 U.S.C.A. § 1111 (2014).

Absent additional evidence, the Board is not in a position to determine whether the Veteran's disability is congenital in nature and, if so, whether it is a disease or defect ,or whether it may have resulted in a superimposed disability.  His case must be remanded in an effort to resolve these questions, including to take into account his contention that he has a low back disability due to heavy lifting during service.  

On remand, updated treatment records should also be obtained.

Accordingly, the reopened issue is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain records of his private medical treatment from Dr. J.C.M. and Dr. M.B.W.

2.  Obtain the Veteran's VA treatment records dated from December 2011 and thereafter and associate them with his claims file.  

3.  Thereafter, schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  From what low back disability or disabilities does the Veteran currently suffer?

b)  Are any of the Veteran's currently identified low back disabilities a congenital defect or congenital disease?  A defect is a structural or inherent abnormality or condition that is more or less stationary in nature.  In contrast, a disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown; that is, a disease is capable of progression.

c)  If the answer to (b) is that the Veteran's back disability is a congenital defect, then is there any disability superimposed on any identified congenital defect.  If there is a superimposed disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during or is related to his active service.

d)  If the answer to (b) is that the Veteran's back disability is a congenital disease, then is it undebatable that the disability did not increase in severity during his service beyond the natural progression of the disease?

e)  Regardless of the answers to (b), (c) and (d), is it at least as likely as not that any identified non-congenital low back disability had its onset during the Veteran's active service or is otherwise related to his active service, including due to heavy lifting?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the reopened issue on appeal on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


